Citation Nr: 1719272	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-42 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1978 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for sleep apnea.  Specifically, he contends that this condition was caused by or aggravated by his active duty service.  The Board finds additional development is needed before the Veteran's claim on appeal can be decided.  

The Veteran was diagnosed with sleep apnea in November 2007.  

In December 2006, a VA examiner noted that the Veteran suffered from "sleep disturbances possible sleep apnea."  See 2006/12/19 Lackland AFB Medical Records.

In a February 2007 examination, the Veteran stated that he had suffered from sleep apnea for two years.  Additionally, the Veteran stated that he had difficulty staying awake during day time hours and was sleepy when driving and while at work.  The Veteran also stated that he would wake up feeling tired.

In June 2008, the Veteran's then-spouse submitted a statement, stating that she first noticed the Veteran's symptoms in August 2004.  The Veteran's then-spouse also stated that the Veteran stopped breathing and gasped for air while sleeping.  The Veteran's then-spouse also stated that the Veteran snored loudly, which interfered with her sleep.

The Veteran's medical records from January 2017 show that the Veteran continues to seek medical treatment for his sleep apnea.  The medical records show that the Veteran has asked for a new CPAP machine as well as a new mattress to alleviate his sleep apnea symptoms.

In light of the Veteran's current diagnosis of sleep apnea, the lay evidence of symptoms reported by the Veteran and his then-spouse, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of the Veteran's currently diagnosed sleep apnea.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to submit any other evidence he has regarding his sleep apnea symptoms in service.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed sleep apnea.  The claims file must be reviewed by the examiner and the report should note that review.

Based on the examination results and a review of the record, the examiner should opine on the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was incurred during active duty service.  

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was aggravated by active duty service.  

The examiner should provide a complete rationale for any opinion provided.

3.  After #1 and #2 have been completed, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



